DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for US provisional patent application PRO 62/670,298 filed on 05/11/2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020, 08/05/2021 and 12/29/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 47-52, 54-59 and 61-70 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Wang et al. (US 20170265174 A1, of IDS, hereinafter ‘WANG),
claim 47, WANG teaches a method performed by a network node for enabling a repeated transmission ([0004]eNodeB (eNB)), the network node configured to communicate with a wireless device and to schedule a plurality of resources in a single scheduling message for the repeated transmission ([0004] method performed by an eNode B (eNB), including: transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission). The downlink control information (DCI) for a channel with coverage enhancement may need to indicate resource assignment in both time and frequency domains. [0026] in an embodiment of the present disclosure, the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), the method comprising:
determining a configuration for indicating the number of repetitions of the transmission, the configuration corresponding to a Downlink Control Information, DCI, field (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE, the DCI can be designed based on the coverage enhancement level for the UE, a resource assignment field in DCI contains an index associated with the coverage enhancement level. [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain); and
enabling the configuration with a parameter in a Radio Resource Control, RRC, signaling message ([0020] The coverage enhancement level of a UE can be configured by the RRC layer, and the predetermined level can be specified or configured by the RRC layer. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and
communicating a DCI message to the wireless device, the DCI message comprising a value in the DCI field in accordance with the configuration (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE.  [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain).  

Regarding claim 48, WANG teaches wherein the configuration comprises indicating whether the number of repetitions is provided by a value in the DCI field or whether the number of repetitions is defined by an RRC parameter (Table 3, [0029]: In the example of Table 3, 2 bits are used to indicate repetitions in the time domain and 3 bits are used to indicate repetitions in the frequency domain. Thus, totally 5 bits are needed for the resource assignment field. It is noted that, in this example, only PRB number in the frequency domain is indicated, but the resource position(s) in the frequency domain is not indicated. The resource position(s) can be for example configured by the RRC layer. [0034]The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain. [0035] In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field, which saves 2 bits compared with the approach show in Table 3 (use of a 5-bit or a 3-bit index indicates repetitions according to DCI bit values or according to DCI index referring a RRC configured value)).  

Regarding claim 49, WANG teaches configuring the number of repetitions via an RRC signaling parameter when the configuration for indicating a number of repetitions comprises the number being defined by the RRC parameter ([0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain).  

Regarding claim 50, WANG teaches wherein the configuration corresponds to a 1- 1 mapping of a value in the DCI field to a predefined number of repetitions ([0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain. (Table 5 [0035]) In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field).

Regarding claim 51, WANG teaches wherein if a length of the DCI field is n bits, 2" different numbers of repetitions are configurable and at least one of the configurable number of repetitions is configured via Radio Resource Control, RRC, signaling ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain. (Table 5 [0035]) In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field. Alternately see also Table 1 [0022, ,0026 0042] small or large coverage enhancement, indicated by RRC, DCI contents are interpreted accordingly).
Regarding claim 52, WANG teaches wherein the configuration of the number of repetitions is associated with a table, the table mapping values of the DCI field to repetition values (Table 3, [0029]: In the example of Table 3, 2 bits are used to indicate repetitions in the time domain and 3 bits are used to indicate repetitions in the frequency domain; or ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number (see [0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), it can determine the repetition number in the time domain and the repetition number in the frequency domain. (Table 5 [0035]) In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field).  
  
Regarding claim 54, WANG teaches a method performed by a wireless device configured to communicate with a network node for a repeated transmission (0004] method performed by an eNode B (eNB), including: transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission). The downlink control information (DCI) for a channel with coverage enhancement may need to indicate resource assignment in both time and frequency domains. [0026] in an embodiment of the present disclosure, the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), the method comprising:
receiving, via a radio resource configuration, RRC, parameter, an indication enabling the configuration of the number of repetitions of a transmission ([0020] The coverage enhancement level of a UE can be configured by the RRC layer, and the predetermined level can be specified or configured by the RRC layer. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and
receiving a DCI message, the DCI message comprising a value in the DCI field in accordance with the configuration (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE.  [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. (Fig. 2 Step 201 [0051]) receiving downlink control information (DCI) transmitted from an eNB, wherein the DCI is designed based on a coverage enhancement level for the UE). 

Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth for claim 48.
Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth for claim 50.
Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth for claim 49.
Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth for claim 51.
Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth for claim 52.

Regarding claim 61, the claim features being mutatis mutandis of claim 47, is interpreted and rejected for the same reason as set forth for claim 47.
Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth for claim 48.
Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth for claim 49.
Regarding claim 64, the claim is interpreted and rejected for the same reason as set forth for claim 50.
Regarding claim 65, the claim is interpreted and rejected for the same reason as set forth for claim 51.
Regarding claim 66, the claim is interpreted and rejected for the same reason as set forth for claim 52.

Regarding claim 67, the claim features being mutatis mutandis of claim 54, is interpreted and rejected for the same reason as set forth for claim 54.
Regarding claim 68, the claim is interpreted and rejected for the same reason as set forth for claim 48.

Regarding claim 69, WANG teaches wherein:
the radio interface ([0004] UE, Fig. 4 UE 400 receiving unit 401) is further configured to:
receive the number of repetitions via an RRC signaling parameter when the configuration for indicating a number of repetitions comprises the number being defined by the RRC parameter ([0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and optionally
receive a Physical Downlink Shared Channel, PDSCH, transmission ([0004] transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission for reception of PDSCH). [0042] The above embodiments can be used to any uplink channel (e.g. PUSCH) or downlink channel (e.g. PDSCH) for any enhancement level or repetition number); and
the processing circuitry ([0004] UE, Fig. 4 UE 400 CPU 410) is configured to decode the Physical Downlink Shared Channel, PDSCH, transmission based at least in part on a determined number of repetitions of the transmission, wherein the number of repetitions is based on the configuration ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain [0042] The above embodiments can be used to any uplink channel (e.g. PUSCH) or downlink channel (e.g. PDSCH) for any enhancement level or repetition number).  

Regarding claim 70, the claim features being mutatis mutandis of claim 47, is interpreted and rejected for the same reason as set forth for claim 47.


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 53 and 60 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Wang et al. (US 20170265174 A1, of IDS, hereinafter ‘WANG), or in the alternative under 35 U.S.C. 103 as being unpatentable over WANG in view of Wong et al. (US 20170181009 A1, hereinafter ‘WONG’).
Regarding claim 53, WANG teaches wherein the repeated transmission is for a high reliability and/or low latency communication transmission ([0002] The coverage enhancement technique is quite useful for some MTC UEs like sensors in the basement which has large loss on signal strength due to penetration loss. For MTC with coverage enhancement, repetition is a basic solution to enhance the coverage (indicating improving reliability or achieving high reliability using coverage enhancement)).  
However, assuming arguendo that the claim must be so narrowly construed such that WANG does not expressly disclose wherein the repeated transmission is for a high reliability and/or low latency communication transmission, then alternatively,
in an analogous art, WONG teaches wherein the repeated transmission is for a high reliability and/or low latency communication transmission ([0013] When selecting repetition levels in respect of control messaging carried by downlink control channels, for example, it will be understood that such messages typically have a fixed modulation and coding scheme (MCS) for substantially immobile user equipment operating in a coverage enhanced region, that coding scheme being selected to offer very high reliability).\
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of utilizes repetition of messaging of WONG to WANG in order to take the advantage of a method for improved communication flexibility and/or efficiency for coverage enhanced user equipment are referred to as CE-MTC UE (WONG: [0001, 0009, 0013]).

Regarding claim 60, the claim with features similar to claim 16, is rejected for the same reason as set forth for claim 53.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chang et al. (US 20200022218 A1) describing RESOURCE ALLOCATION AND MODE CONFIGURATION FOR WIDE COVERAGE ENHANCEMENT
Talarico et al. (US 20190372719 A1) describing DESIGN OF DOWNLINK CONTROL INFORMATION FOR WIDEBAND COVERAGE ENHANCEMENT
Chatterjee, Debdeep (US 20190182824 A1) describing DETERMINATION OF NUMBER OF PHYSICAL UPLINK CONTROL CHANNEL REPETITIONS FOR MACHINE TYPE COMMUNICATIONS
Nogami et al. (US 20180279297 A1) describing USER EQUIPMENTS, BASE STATIONS AND METHODS
Sun et al. (US20180279274 A1) describing APPARATUS-- AND METHOD FOR SEMI-PERSISTENT SCHEDULING AND POWER CONTROL IN WIRELESS COMMUNICATION SYSTEM
Ying et al. (US 20180279327 A1) describing DOWNLINK CONTROL CHANNEL FOR UPLINK ULTRA-RELIABLE AND LOW-LATENCY COMMUNICATIONS
Ying et al. (US 20180219649 A1) describing USER EQUIPMENTS, BASE STATIONS AND COMMUNICATION METHODS
Cao et al. (US 20180199359 A1) describing SYSTEMS AND METHODS FOR SIGNALING FOR SEMI-STATIC CONFIGURATION IN GRANT-FREE UPLINK TRANSMISSIONS
Papasakellariou, Aris (US 20180159655 A1) describing RESOURCE ALLOCATION FOR REPETITIONS OF TRANSMISSIONS IN A COMMUNICATION SYSTEM
Li et al. (US 20170264399 A1), describing TRANSMISSION OF CONTROL CHANNEL AND DATA CHANNELS FOR COVERAGE ENHANCEMENTS
Ohlsson et al. (US20160242206 A1) describing SELECTIVE DISTRIBUTION OF SYSTEM INFORMATION FOR MTC
PAPASAKELLARIOU et al. (US 20150181576 A1) describing DETERMINING TIMING FOR TRANSMISSION OR RECEPTION OF SIGNALING IN A COVERAGE ENHANCED OPERATING MODE
Davydov et al. (US20130114658 A1) describing CHANNEL STATE INFORMATION FEEDBACK IN COORDINATED MULTI-POINT SYSTEM
PAPASAKELLARIOU et al. (US20110228863 A1) describing MULTIPLEXING CONTROL AND DATA INFORMATION FROM A USER EQUIPMENT IN A PHYSICAL DATA CHANNEL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413